Citation Nr: 0716485	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right hip intermittent pain with history of 
stress reaction on bone scan.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left hip intermittent pain with history of stress 
reaction on bone scan.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from September 1999 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 2003 rating determination by the above 
Regional Office (RO).


FINDINGS OF FACT

1.  Since service connection has been in effect, the 
veteran's service-connected right hip disability has been 
manifested by moderate degenerative joint disease confirmed 
by X-ray and subjective complaints of pain which, at most, 
limits flexion to 90 degrees and abduction to 40 degrees.

2.  Since service connection has been in effect the veteran's 
service-connected left hip disability has been manifested by 
moderate degenerative joint disease confirmed by X-ray and 
subjective complaints of pain which, at most, limits flexion 
to 90 degrees and abduction to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right hip disability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5252 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left right hip disability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DC 5252 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2006).

There are a number of diagnostic codes that pertain to the 
individual planes of motion of the hip joint, rather than the 
hip as a whole.  Thigh motion is affected by the hip joint.  
Limitation of motion of the thigh is evaluated under DCs 5251 
(extension), 5252 (flexion), and 5253 (abduction, adduction, 
rotation).  Normal flexion of the hip is to 125 degrees, 
normal extension is to 0 degrees, and normal abduction is to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Under DC 5251, limitation of thigh extension to 5 degrees is 
rated at 10 percent.  38 C.F.R. § 4.71a (2006).  There is no 
higher rating available under that code.  

Under DC 5252, limitation of flexion to 45 degrees permits 
assignment of a 10 percent rating and limitation to 30 
degrees warrants a 20 percent evaluation.  A 30 percent 
rating requires flexion to be limited to 20 degrees.  The 
maximum 40 percent rating requires flexion to be limited to 
10 degrees.  38 C.F.R. § 4.71a (2006).

Under DC 5253, limitation of thigh rotation, with the loss of 
the ability to toe out more than 15 degrees, or for 
limitation of adduction with the loss of the ability to cross 
the legs warrants a 10 percent rating.  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees.  38 C.F.R. § 4.71a (2006).  

Factual Background and Analysis

In a February 2003 rating action, service connection was 
granted for right and left hip.  Separate 10 percent 
evaluations were assigned, effective June 8, 2002.  The 
veteran disagreed with the evaluations assigned.

Evidence in support of her claim include a November 2001 X-
ray report which revealed moderate degenerative joint disease 
(DJD) (i.e. arthritis) in both hips.  

In July 2002, the veteran underwent examination through QTC 
Medical Services.  She reported bilateral hip pain for the 
past two years and was diagnosed with stress fractures based 
on X-rays.  The hip pain began bilaterally after running for 
a prolonged period and on one occasion she felt a snapping 
sensation that was very painful.  She complained of left leg 
numbness and pain over the anterior aspect radiating down the 
entire left leg.  Flare-ups occur constantly, especially 
after a long day of work and can last from several hours to 
all day.  She has similar precipitating factors involving her 
right hip.  

On examination of the lower extremities there were no signs 
of abnormal weight-bearing, callosities, corns, breakdown or 
unusual shoe wear.  There was no limited function of standing 
and walking.  Gait and posture were normal and the veteran 
did not require braces, canes, crutches or other corrective 
devices.  On examination there was tenderness over the 
anterior aspects of both hips.  Range of motion testing 
showed flexion to 90 degrees, extension was to 30 degrees, 
adduction to 20 degrees, abduction to 45 degrees, external 
rotation was to 60 degrees and internal rotation to 40 
degrees, in both hips, with pain at extreme ranges.  Range of 
motion was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination.  There was no evidence 
of ankylosis or prosthesis.  By the veteran's own account she 
had no difficulty with activities of daily living, including 
driving or household chores.  She was limited in heavy 
lifting, prolonged standing, walking, climbing, kneeling, 
crawling, crouching and jumping.  X-rays of the both hips 
were normal with no evidence of fracture or other significant 
osseous abnormality.  

The diagnoses were status post left hip stress fracture with 
intermittent pain syndrome of both hips.  The examiner 
concluded the veteran's stress fractures were based entirely 
on history and apparently given after numerous 
investigations.  

A December 2003 X-ray report of the hips showed moderate 
degenerative joint disease of the hips.

During QTC August 2005, the examiner noted there were no 
medical records available for review, but was able to obtain 
a detailed history from the veteran consistent with that 
reflected in the record.  The veteran complained of 
intermittent flare-ups of the hip condition, depending upon 
her level of activity.  She stated that the pain could last 
from two days to one week and usually occurred in the buttock 
area and lateral aspect of both hips.  She used a TENS unit 
to alleviate the pain, but did not take any medication or use 
any assistive devices for ambulation.  As a result of her hip 
condition, she was not able to run or perform speed walking.  
She also had difficulty bending and prolonged walking and 
standing.  She has not missed work because of this condition.  

Examination of the hip joints revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
instability.  Range of motion testing of the right hip 
revealed active flexion to 120/125 degrees with pain at 120 
degrees and extension was within normal limits at 30 degrees 
without pain.  Adduction was within normal limits at 25 
degrees, without pain and abduction was limited to 40/45 
degrees with pain at 40.  External rotation was limited to 
50/60 degrees, with pain at 50 degrees and internal rotation 
was limited to 30/40 degrees, without pain.  

Active flexion of the left hip was limited at 110/125 degrees 
with pain at 110 degrees and extension was within normal 
limits at 30 degrees without pain.  Adduction was within 
normal limits at 25 degrees, without pain and abduction was 
within normal limits at 45 degrees with pain at 45.  External 
rotation was limited at 50/60 degrees, with pain at 50 
degrees and internal rotation was limited at 30/40 degrees, 
with pain at 30 degrees.  Range of motion was limited by 
pain, fatigue and lack of endurance with pain having the 
major functional impact.  The examiner concluded additional 
limitation in degrees could not be determined without 
resorting to mere speculation.

Considering each of the applicable codes, a higher rating 
under DC 5251 is not possible, as 10 percent represents the 
maximum rating under that code.  Review of the range-of-
motion findings from the several VA examination reports of 
record indicate that flexion in either thigh was limited to 
at worst, 90 degrees, which does not approach the limitation 
of flexion required for a 20 percent rating under DC 5252 (30 
degrees).  The findings from these same reports show 
abduction of the right thigh was limited to, at worst, 40 
degrees, and in the left thigh was limited to, at worst, 45 
degrees, which does not approach the limitation of abduction 
required for a 20 percent rating under DC 5253 (10 degrees).  
The assignment of a higher evaluation is not warranted as the 
limitation of hip motion shown on examination remains at a 
noncompensable level.  Accordingly, the disability is 
properly rated 10 percent disabling under DCs 5003-5252 on 
the basis of arthritis with painful (but less than 
compensably limited) motion.  Under the circumstances, the 
Board concludes the current level of disability shown is 
encompassed by the ratings assigned, and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, higher 
evaluations are not warranted.  

Moreover there is no credible evidence of pain on use or 
flare-ups that result in additional limitation of motion to 
the extent that either hip would be more than 10 percent 
disabling under the limitation-of-motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Given that the veteran has limitation of flexion that 
substantially exceeds 45 degrees (necessary to warrant even a 
10 percent rating under DC 5252) and since abduction is 
essentially normal, her complaints of pain do not support a 
finding of additional functional loss for a higher rating 
during any time period in question.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the Rating Schedule does not provide for a separate rating 
for pain.  Rather, it provides guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, the veteran is already being 
adequately compensated for pain.

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  The only possibilities for 
a higher disability evaluation would be under DC 5250 for 
ankylosis of the right hip, under DC 5254, for evidence of 
flail joint of the right hip, or under DC 5255 for fracture 
or malunion of either femur, none of which is present in this 
case. 

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the 10 percent disability ratings for each hip 
effective from the date of the initial grant of service 
connection.  The Board on review concurs with that rating.  
The rationale set forth above, in determining that a rating 
in excess of 10 percent is not warranted, is the same as used 
to determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a rating in excess of 10 percent 
is not warranted for any portion of the time period in 
question.

Based on the foregoing, the preponderance of the evidence is 
against ratings in excess of 10 percent for the veteran's 
service connected right and left hip disabilities and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a May 2003 letter, the RO informed the veteran of its duty 
to assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  The letter informed 
her that VA would obtain all relevant evidence in the custody 
of a Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send any other medical records supporting 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  For example, by letter issued in 2003, the veteran 
was told that she must submit evidence showing that her 
disability had increased in severity, and since the claim is 
being denied, any such effective date questions are moot.  
The veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial to 
the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial evaluation in excess of 10 percent for right hip 
intermittent pain with history of stress reaction on bone 
scan is denied.

An initial evaluation in excess of 10 percent for left hip 
intermittent pain with history of stress reaction on bone 
scan is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


